      Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 1 of 8 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION


CARL AUSBORNE,

       Plaintiff,
                                                                               1:19-cv-00116
v.                                                     CIVIL ACTION NO.:
                                                       (formerly Civil Action No.: 18-C-116)

COTTINGHAM & BUTLER CLAIM SERVICES, INC.,

       Defendant.

                                    NOTICE OF REMOVAL



respectfully gives notice, pursuant to 28 U.S.C. § 1446, of the removal to this Court of the action

commenced against it in the Circuit Court of McDowell County, West Virginia and identified

below. Defendant denies the allegations contained in the Complaint and files this Notice without

waiving any defenses, exceptions, or obligations that may exist in its favor in state or federal court.

In support of this Notice of Removal, Defendant states the following:

       I.      Background and Procedural History

       1.

Circuit Court of McDowell County, West Virginia, Civil Action No. 18-C-116 against Defendant

on or about October 19, 2018, and amended his complaint on January 15, 2019. See Pleadings

filed to date, Exhibit A; see also Docket Sheet, attached hereto as Exhibit B.

       2.

occupational injury Plaintiff allegedly sustained on or about September 9, 2015. See Compl. ¶ 22.




                                                  1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 2 of 8 PageID #: 2




         II.      Timeliness of Removal

         3.       On January 16, 2019, the West Virginia Secretary of State, as statutory agent,

accepted service on behalf of Defendant. A copy of the Summons and Complaint was received by

Defendant at its principle place of business in Dubueque, Iowa on January 22, 2019. See Iowa

Business Details for Cottingham & Butler Claims Services, Inc., attached hereto as Exhibit C; see

also West Virginia Secretary of State Service of Process Details, attached hereto as Exhibit D.

This Notice of Removal is filed within thirty (30) days of that date and, therefore, is timely under

28 U.S.C. § 1446(b).

         4.       Pursuant to the provisions of 28 U.S.C. § 1446, this action is being removed less

than one (1) year after commencement of the action.

         III.     Venue

         5.       Venue of this removal is proper under 28 U.S.C. § 1446(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

                                                                                          rict courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum



28 U.S.C. § 1332(a)(1).

         IV.      Notice to State Court

         6.       In accordance with 28 U.S.C. § 1446(d), contemporaneous with the filing of this

Notice, Defendant has given written notice to Plaintiff and the Circuit Court of McDowell County,

West Virginia of the removal. See Notice to State Court, attached hereto as Exhibit E.




                                                  2
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 3 of 8 PageID #: 3




         V.       Statutory Basis for Jurisdiction      Diversity

         7.       This action is within the original jurisdiction of the United States District Court



shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum



28 U.S.C. § 1332(a)(1).

               a. Citizenship of the Parties

         8.       According to the Complaint, Plaintiff is a citizen and resident of McDowell County,

West Virginia. See Compl. ¶ 1.

         9.       Defendant is an Iowa corporation. See id. at ¶ 2; see also Exhibit C. For purposes

of diversity jurisdiction, a corporation is considered a citizen of the State in which it is incorporated

and the State in which its principal place of business is located. See 28 U.S.C. § 1332(c).

         10.      Accordingly, Plaintiff is a citizen of West Virginia, and Defendant is a citizen of

Iowa. Complete diversity of citizenship exists under 28 U.S.C. § 1332.

               b. Amount in Controversy

         11.      The amount in controversy in this action, exclusive of interest and costs, is in excess

of the Seventy-Five Thousand Dollar ($75,000) jurisdictional minimum.

         12.      Plaintiff, in his Complaint, asserts allegations of fraud and bad faith, as a result of

                                                                                  See generally Compl.



                                                                                              sic] upon

information that [Defendant] knew to be false resulted in fraudulent acts by [Defendant] which

                                                         Id. at ¶ 58.




                                                    3
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 4 of 8 PageID #: 4




         13.      Plaintiff, based upon these allegations, is seeking unspecified damages relating to

                                                                                           rrassment,

humiliation, aggravation, annoyance and inconvenience. Plaintiff also seeks to recover

fees and punitive damages. See Compl. ¶ 61.

         14.

allegations or pra                          Polo Greene Ltd. P'ship v. Wentwood Capital Advisors,

Ltd. P'ship, Civil Action No. 3:04CV118, 2005 U.S. Dist. LEXIS 33986, at *10 (N.D. W. Va. Sep.

8, 2005) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).



           Id. (citing Athena Auto., Inc. v. DiGregorio, 166 F.3d 288, 290 (4th Cir.1999)).

         15.      According to the United States Court of Appeals for the Fourth



                                                        Dixon v. Edwards, 290 F.3d 699, 710-11 (4th

Cir. 2002) (quoting                                    ly, 327 F.2d 568, 569 (4th Cir. 1964)). If the

removing party establishes, by a preponderance of the evidence, that an excess of Seventy-Five

Thousand Dollar ($75,000) is in controversy, a district court must exercise its jurisdiction. See

Gum v. Gen. Elec. Co.                                                             -established federal

                                                                                                  see

also Scaralto v. Ferrell, 826 F.Supp.2d 960, 962 (S.D. W. Va. 2011).

         16.      In cases involving unspecified damages, such as the case at bar, the District Court

should consider the Complaint and

possible damages recoverable therefore [sic], including punitive damages if




                                                   4
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 5 of 8 PageID #: 5




Weddington v. Ford Motor Credit Co., 59 F. Supp. 2d 578, 583 (S.D. W. Va. 1999) (citing

Watterson v. GMRI, Inc., 14 F. Supp. 2d 844, 850 (S.D. W. Va. 1997)).

         17.      Plaintiff, as stated above, has made a claim for emotional damages. See Compl. ¶

61. Claims for emotional damages, standing alone, would be sufficient to satisfy the Seventy-

Five Thousand Dollar ($75,000.00) amount in controversy requirement. See Weddington, 59 F.

Supp. 2d at 584 (finding the $75,000 amount in controversy requirement was satisfied when

plaintiffs, who did not specify total amount of damages sought, asked to be compensated for mental

anxiety, suffering, annoyance, aggravation, inconvenience, and humiliation damages). Such

                                               ents of damage accompanying a cognizable physical

                                                      Henley v. FMC Corp., 20 F. Supp. 2d 974, 977

(S.D. W. Va. 1998); see Persinger v. Peabody Coal Co., 474 S.E.2d 887 (W.Va. 1996) (finding

damages for annoyance and inconvenience properly included in compensatory damages awarded

to plaintiff).

         18.      Plaintiff has also claimed punitive damages. See Compl. ¶ 61. Though Defendant

denies the appropriateness of punitive damages here, it is well-established that punitive damages

may be considered in determining the amount in controversy. See, e.g., Weddington, 59 F. Supp.

2d at 584; see also Mullins, 861 F. Supp. at 24 (jurisdictional amount satisfied where plaintiff

sought approximately $19,000 in damages, and also requested punitive damages and damages for

aggravation, annoyance, and inconvenience). If Plaintiff is successful on his punitive damages



annoyance, Plaintiff likely exceeds the Seventy-Five Thousand Dollar ($75,000.00) jurisdictional

amount, as courts in West Virginia have let stand punitive damages awards substantially in excess

of compensatory damages recovered in the same case. See Mullins, 861 F. Supp. at 24 (citing TXO




                                                  5
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 6 of 8 PageID #: 6




Production Corp. v. Alliance Resources Group, 419 S.E.2d 870 (W.Va. 1992),           , 509 U.S. 443,

(1993); see also Hinerman v. Daily Gazette Co., Inc., 423 S.E.2d 560 (W.Va. 1992)).

         19.                                              es, the fees alone will likely surpass the



                                                                 See Mullins, 861 F. Supp. at 24

                                 a part of the amount in controversy analysis).

         20.      Based on the allegations in the Complaint and the type of damages that Plaintiff

seeks to recover, Plaintiff sufficiently has alleged damages in excess of Seventy-Five Thousand

Dollar ($75,000.00). As such, the jurisdictional amount is satisfied for purposes of discovery

jurisdiction.

         WHEREFORE, Cottingham & Butler Claims Services, Inc., hereby removes the above-

captioned action from the Circuit Court of McDowell County, West Virginia and requests that

further proceedings be conducted in this Court as provided by law.



                                     Respectfully submitted,



                                     COTTINGHAM & BUTLER CLAIMS SERVICES, INC.,
                                     By Counsel,



/s/ Lee Murray Hall_________________
Lee Murray Hall, Esq. (WVSB #6447)
Steven K. Wellman, Esq. (WVSB #7808)
Sarah A. Walling, Esq. (WVSB #11407)
JENKINS FENSTERMAKER, PLLC
325 8th Street;
P.O. Box 2688 (25726)
Huntington, WV 25701
Telephone: 304-532-2100



                                                  6
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 7 of 8 PageID #: 7




Facsimile: 304-523-2347
Email: lmh@JenkinsFenstermaker.com
       skw@JenkinsFenstermaker.com
       saw@JenkinsFenstermaker.com




                                         7
4826-4468-5704, v. 1
        Case 1:19-cv-00116 Document 1 Filed 02/14/19 Page 8 of 8 PageID #: 8




                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTICT OF WEST VIRGINIA
                                   BLUEFIELD DIVISION


CARL AUSBORNE,

         Plaintiff,
                                                                          1:19-cv-00116
v.                                                 CIVIL ACTION NO.:
                                                   (formerly Civil Action No.: 18-C-116)

COTTINGHAM & BUTLER CLAIM SERVICES, INC.,

         Defendant.


         I, Lee Murray Hall, Counsel for Defendant Cottingham & Butler Claim Services, Inc.,

hereby certify that I electronically filed the Notice of Removal by using the CM/ECF system. A

copy of the foregoing was sent to the following counsel via U.S. Mail, postage prepaid, in an

envelope addressed to the following counsel of record on this 14th day of February, 2019:

                                    Jerome J. McFadden, Esq.
                             Law Office of Jerome J. McFadden, PLLC
                                     214 South Walker Street
                                      Princeton, WV 24740
                                       Counsel for Plaintiff



                                                   /s/ Lee Murray Hall_________________
                                                   Lee Murray Hall, Esq. (WVSB #6447)
                                                   Steven K. Wellman, Esq. (WVSB #7808)
                                                   Sarah A. Walling, Esq. (WVSB #11407)


JENKINS FENSTERMAKER, PLLC
Post Office Box 2688
Huntington, WV 25726-2688




                                               8
4826-4468-5704, v. 1
